Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Terminal Disclaimer filed by Applicant on October 26, 2021 has been received and approved.

Claims 1-24 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The closest prior art to the present invention is WILSON et al. (U.S. Patent No. 7,019,585).  WILSON et al. discloses a circuit for adjusting reference voltage signal having a voltage divider circuit coupled to a comparator.  WILSON et al. fails to show or suggest the limitations of a selectively-enabled resistive voltage divider having a first resistor connected between an output of the voltage generation system and a first feedback node, and having a second resistor connected between the first feedback node and a first voltage node configured to receive a first voltage level; a selectively-enabled capacitive voltage divider having a first capacitor connected between the output of the voltage generation system and a second feedback node, and having a second capacitor connected between the second feedback node and the first voltage node; a comparator having a first input connected to the second feedback node, having a second input connected to a control signal node (claims 1-8); or a controller for access of the array of memory cells, wherein the controller, during an access operation of the array of memory cells, is configured to cause the voltage generation system to: isolate the first feedback node from the first voltage node, from the second feedback node, and from the output of the voltage generation system when disabling resistive feedback in the voltage generation system; and connect the first feedback node to the first voltage node, to the second feedback node, and to the output of the voltage generation system when enabling the resistive feedback in the voltage generation system (claim 9-20); or a controller, wherein the controller is configured to cause the integrated circuit device to: generate an output voltage level of the voltage generation system using the capacitive feedback and the resistive feedback in response to the output voltage level being lower than a target voltage level for a particular period of time, and in response to a clock signal having a particular logic level; and generate the output voltage level using the capacitive feedback, without using the resistive feedback, in response to the output voltage level being higher than the target claims 21-24).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571) 272-1789. The examiner can normally be reached on Monday to Friday from 07:30 Am to 04:00 Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.